DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchelt (US 5 035 377) in view of Widener et al. (US 5 077 967).

Regarding independent claims 1 and 14, and claims 7 and 13:
Buchelt discloses a lift fan apparatus having a vehicle structure (as seen in e.g. Fig 1), prime movers (4) driving a rotor with rotor blades (3), a duct (generally 7, 7’, etc.) surrounding 
Buchelt does not disclose the flow passages having equal diffusion ratios, but teaches that the diffuser and outlet area affect the force to power ratio (i.e. efficiency) of the system (col 5, lines 13-30; col 9, lines 44-46; col 9, line 65 – col 10, line 29).
Widener teaches a multi-channel diffuser having equal diffusion ratios to obtain uniform diffusion based on optimized diffusion and pressure recovery (col 5, lines 28-36).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Buchelt to use equal diffusion ratios as taught by Widener for the predictable advantage of creating uniform diffusion and optimized diffusion (e.g. efficiency), and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Buchelt discloses the splitters configured to turn a flow passing through the duct in at least one plane (via the curvature of the splitters).

Regarding claims 5, 6, and 17:
The discussion above regarding claims 1 and 14 is relied upon.

Buchelt teaches that the diffuser and outlet area affect the force to power ratio (i.e. efficiency) of the system (col 5, lines 13-30; col 9, lines 44-46; col 9, line 65 – col 10, line 29).
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention (as evinced in [0025]), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Buchelt to alter the size of the duct exit for the predictable advantage of creating the desired efficiency, desired thrust, or combination thereof, of the system, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claims 8 and 18:
The discussion above regarding claims 1 and 14 is relied upon.
Buchelt discloses a mid-section of the duct forming a body of revolution between the inlet and diffuser (as seen in e.g. Figs 14A, 16, and 18).

Claims 9-12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchelt (‘377) in view of Engert et al. (US 2014/0086728).

Regarding claims 9, 10, 12, 19, and 20:
The discussion above regarding claims 1 and 14 is relied upon.

Engert teaches a fan diffuser having a radially asymmetric trailing portion relative to and of different shape as the leading portion (as seen in Figs 2, 4, and 10a-21b; title) in order to modify the airflow to reduce noise ([0004]; [0007]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Buchelt to use a radially asymmetric trailing portion of different shape as taught by Engert for the predictable advantage of modifying the airflow to reduce noise of the system.

Regarding claim 11:
The discussion above regarding claim 9 is relied upon.
Buchelt as modified render diffuser trailing portions of differing shape from the leading portion, but do not render the trailing shape having a length greater than the width.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Buchelt to use a shape having a length greater than the width to further affect the desired efficiency and noise characteristics of the system, and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619